COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00610-CV
Trial Court Cause
Number:                     2011-43156
Style:                      Brenham Oil & Gas, Inc.
                            v TGS-NOPEC Geophysical Company
                    *
Date motion filed :         December 27, 2013
Type of motion:             Motion for Extension of Time to File Appellant's Brief
Party filing motion:        Appellant
Document to be filed:       Appellant's Brief

Is appeal accelerated?      Yes         No

If motion to extend time:
         Original due date:                             As provided in this Court's October 17, 2013 order, Appellant's brief
                                                        will be due 30 days after the complete record is filed.
         Number of previous extensions granted:         0
         Date Requested:                                30 days after complete Reporter's Record is filed

Ordered that motion is:

              Granted
                    If document is to be filed, document due: 30 days after complete Reporter's Record is filed
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Michael Massengale
                         Acting individually            Acting for the Court

Panel consists of

Date: January 7, 2014